         Case 2:20-cv-00014-SMJ   ECF No. 9   filed 06/17/20   PageID.378 Page 1 of 3
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



1                                                               Jun 17, 2020
                                                                    SEAN F. MCAVOY, CLERK


2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     DORIS J. MATHENY,                          No. 2:20-cv-00014-SMJ
5
                              Plaintiff,
6                                               ORDER DISMISSING CASE
                  v.
7
     DAYTON GENERAL HOSPITAL,
8    NANCY BOWES, CHERYL A.
     SKIFFINGTON, OMNI
9    GUARDIANSHIP, MARCI PERKINS,
     and DAWNA JAMES,
10
                              Defendants.
11

12          On April 3, 2020, the Court ordered pro se Plaintiff Doris Matheny to amend

13   or voluntarily dismiss her Complaint, ECF No. 1. ECF No. 5. Because Plaintiff is

14   proceeding in forma pauperis, see ECF No. 4, the Court screened the Complaint for

15   legal sufficiency and identified several deficiencies preventing the Court from

16   directing service of process on Defendants. ECF No. 5; see also 28 U.S.C.

17   § 1915(e)(2).1 On June 1, 2020, Plaintiff filed a 144-page Amended Complaint,

18

19   1
       “Although §§ 1915 and 1915A reference ‘prisoners,’ they are not limited to
     prisoner suits. Therefore, a court has an obligation to review a complaint filed by
20   any person proceeding in forma pauperis.” Buchinger v. County of Spokane, No.
     CV-08-0388-EFS, 2009 WL 537511, at *1 (E.D. Wash. Feb. 27, 2009) (citations


     ORDER DISMISSING CASE – 1
       Case 2:20-cv-00014-SMJ      ECF No. 9    filed 06/17/20   PageID.379 Page 2 of 3




1    ECF No. 6. Plaintiff later filed a one-page supplement to the Amended Complaint.

2    ECF No. 8.

3          Among other deficiencies in the Complaint the Court identified in its April 3,

4    2020 Order, Plaintiff was cautioned that she had failed to identify a legal basis on

5    which the Court could exercise subject matter jurisdiction over her claims. See ECF

6    No. 5 at 5–9. As the Court explained, while “federal question” jurisdiction “allows

7    the Court to resolve claims concerning federal statutory or constitutional law,”

8    federal criminal statutes concerning perjury do not provide a private cause of action.

9    Id. (citing 28 U.S.C. § 1331; 18 U.S.C. §§ 242, 1621). Nor, the Court explained,

10   does the mere fact that a plaintiff’s claims touch on an area of federal law, such as

11   Social Security, provide a sufficient jurisdictional basis. Id. at 6. The Amended

12   Complaint again asserts the Court may exercise federal question jurisdiction

13   premised on “perjury involving Social Security.” ECF No. 6 at 5. Plaintiff’s

14   Amended Complaint identifies no other basis on which the Court could exercise

15   subject matter jurisdiction. See id. at 1–144; ECF No. 8. For the reasons explained

16   in the Court’s Order to Amend or Voluntarily Dismiss, this is insufficient. See ECF

17   No. 5 at 5–9. See ECF No. 6 at 5. The Court thus finds Plaintiff has failed to

18   articulate a basis on which it may exercise subject matter jurisdiction over her

19
     omitted) (citing United States v. Floyd, 105 F.3d 274, 276 (6th Cir. 1997), modified
20   on other grounds by Callihan v. Schneider, 178 F.3d 800 (6th Cir. 1997)).



     ORDER DISMISSING CASE – 2
       Case 2:20-cv-00014-SMJ     ECF No. 9    filed 06/17/20   PageID.380 Page 3 of 3




1    claims, and this case is dismissed without prejudice.

2          Accordingly, IT IS HEREBY ORDERED:

3                 Plaintiff’s Amended Complaint, ECF No. 6, is DISMISSED

4                 WITHOUT PREJUDICE for lack of subject matter jurisdiction.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

6    provide a copy to pro se Plaintiff, and CLOSE the file.

7          DATED this 17th day of June 2020.

8

9                       _________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 3
